Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed December 9, 2020. Applicant’s reply to the restriction/election requirement of November 16, 2020 has been entered. Claim 1 has been amended; claims 2-16 have been canceled; and claims 17-30 have been newly added. Claims 1 and 17-30 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/JP2018/008572, filed March 6, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for Japanese Patent Application No. JP2017-042253, filed in Japan on March 6, 2017, has been received in accordance with 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 17-27, is acknowledged. Applicant’s elections of i) “levobupivacaine” as the species of local anesthetic, ii) “fatty acid triglyceride” as the species of fatty acid ester, and iii) “long chain fatty acid triglyceride” as the species of further constituent are all also acknowledged. The Examiner has determined that claims 1, 17-23, 25, and 26 read on the elected subject matter. 

Election was made without traverse in the reply filed on December 9, 2020. Claims 1, 17-23, 25, and 26 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract is in improper format. The abstract should be one paragraph only, not two paragraphs, and should not begin with the phrase “an object of the present invention”. The term “composition” should not be split on two lines as “compos” on one line and “ition” on the next. 
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients. 
3. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. Therefore, the first paragraph should effectively by deleted altogether.
  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “O/W type” emulsion. An “O/W type” emulsion certainly appears to be broader in scope than an “O/W” emulsion, and one of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the limitation “O/W type” emulsion, and the differences between an “O/W type” emulsion and an “O/W” emulsion. Thus, for example, does an “O/W type” emulsion necessarily include or necessarily exclude a plain and conventional “O/W” emulsion? Does the reference to “O/W type” merely place specific limitations on the ingredients and/or functions of the emulsion? Can an “O/W type” emulsion include a W/O emulsion, if, for example, it functions in a similar manner to an O/W emulsion for a specific purpose. 
Claim 18 contains the limitation “amide-type” local anesthetic. An “amide-type” local anesthetic appears to be broader in scope than simply a local anesthetic containing an amide functional group. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of an “amide-type” local anesthetic. For example, does an “amide-type” local anesthetic necessarily contain or necessarily not contain an amide functional group? Does an “amide-type” merely contain a carbon double bonded to an oxygen and a nitrogen somewhere in its structure, but not necessarily an amide group? Does an “amide-type” local anesthetic merely function 
Claims 17-23, 25, and 26 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Medical Economics (Physicians Desk Reference, 57th Edition, Thomson PDR, 2003; pp. 2848-2851), in view of Ok et al. (Cardiovasc Toxicol. 2013; 13: 370-380).
Applicant Claims
Applicant’s elected subject matter is directed to an “O/W-type” acidic emulsion composition comprising levobupivacaine, a triglyceride comprising one or more fatty acids having 6-12 carbon atoms, and a long-chain fatty acid glyceride; wherein the pH is 3-6. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
PDR discloses CHIROCAINE, i.e. an acidic composition for injection comprising levobupivacaine in an aqueous medium; wherein the pH is 4-6.5. 
Ok et al. disclose that LIPOFUNDIN MCT/LCT, i.e. a lipid emulsion comprising the combination of medium chain triglycerides (i.e. triglycerides with fatty acids having 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
PDR does not explicitly disclose that the composition further comprises the combination of MCT and LCT. This deficiency is cured by the teachings of Ok et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of PDR and Ok et al., outlined supra, to devise Applicant’s presently claimed composition. 
PDR discloses CHIROCAINE, i.e. an acidic composition for injection comprising levobupivacaine in an aqueous medium; wherein the pH is 4-6.5, and wherein the most prevalent adverse side effect of administration is hypotension. Since OK et al. disclose that LIPOFUNDIN MCT/LCT, i.e. a lipid emulsion comprising the combination of medium chain triglycerides (i.e. triglycerides with fatty acids having 6-12 carbon atoms) and long chain triglycerides, reverses levobupivacaine-induced vasodilation and reduced-vasoconstriction adverse effects upon injection; one of ordinary skill in the art would thus be motivated to include both MCT and LCT in the CHIROCAINE composition, with the reasonable expectation that the resulting composition, when injected systemically, will provide systemic anesthetic action but with reduced or eliminated hypotension as an adverse side effect. 

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617